PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/215,686
Filing Date: 11 Dec 2018
Appellant(s): ELANGO et al.



__________________
Armon Shahdadi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/13/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues the combined prior art does not teach a builder application, a first source application and a new application, see appellants’ remarks pp. 11- 18. Examiner respectfully disagrees, Appellant argues Narang teaches one application as opposed to three separate applications. Appellant’s claimed invention is directed to building a new executable application using a graphical user interface of a builder application. The first view which examiner has mapped to Narang’s developer’s efficiency workbench (DEW), which is the GUI disclosed in FIG. 3 which examiner is interpreting as a builder application since this is the tool used by a developer in order to build an application. 
Furthermore, appellant argues the prior art Narang does not disclose a first source application and new application, respectively, see appellant’s remarks pp. 14-15. Examiner respectfully disagrees as Narang teaches a developer within the DEW tool having access to a data store 260 which can be used to support the DEW tool in which a developer can access software application projects which is interpreted as the first source application utilized within the DEW tool, see Narang paragraph [0036-0037]. Narang also 
Appellant also argues Stouse does not disclose first set of graphical elements corresponding to data connectors from a first source application, see appellant’s remarks pp 15-17. Examiner respectfully disagrees as Stouse also teaches a builder application in FIG. 4 which is used by a user to develop value chains. Stouse further teaches the connectors within the builder application being for a particular application such as an email application (“Other correlated pair graphical elements 512, 514, and 516 are shown in a correlations/time series data sets column 518,” see Stouse paragraph [0081], wherein in the other graphical elements are interpreted as other source applications and one (element 512) is data source coming from an email application (i.e., email opens)). Furthermore Stouse teaches developing new value chain connections which are application services for businesses. 
In closing appellant’s claimed invention relates to a single builder application being used with a first and second view to generate using first source application elements to generate a new application. Narang’s DEW Tool is interpreted as the builder application being used by the developer to create a new application, see Narang FIG. 2. The developer has access to software application projects which includes data regarding a software application project which can be used by the developer to create the new 

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        
Conferees:
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

/S. Sough/SPE, AU 2192


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.